Citation Nr: 0213964	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active service from April 1975 to April 1985.

In August 1989 and February 1990 rating decisions, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denied a claim for service 
connection for a left knee condition.  He submitted a notice 
of disagreement in March 1990.  The RO issued a statement of 
the case (SOC) in May 1990, but the veteran did not timely 
submit a VA Form 9, Substantive Appeal.  Thus, the decisions 
became final.  

This appeal arises from a June 2000 RO rating decision that 
determined that no new and material evidence had been 
resubmitted to reopen a claim of entitlement to direct 
service connection for left knee injury to include secondary 
service connection as a result of a service-connected right 
knee disability.  The decision also determined that a claim 
of service connection for a lumbar spine disorder was not 
well grounded.  The RO subsequently issued a supplemental 
statement of the case (SSOC) in October 2001 that denied the 
left knee claim on the merits without determining whether new 
and material evidence had been submitted to reopen the claim.  
The Board of Veterans' Appeals (Board) will first address the 
issue of new and material evidence and then address the claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).. 

The veteran testified before an RO hearing officer in January 
2002.  The hearing officer subsequently granted service 
connection for the lumbar spine disorder and assigned a 20 
percent rating.  The veteran has not indicated 
dissatisfaction with that rating and thus the lumbar spine 
issue is no longer on appeal. 





FINDINGS OF FACT

1.  By rating decision dated in February 1990, the RO denied 
service connection for the left knee disability. 

2.  The RO properly notified the veteran of the February 1990 
determination and he did not appeal; the February 1990 
decision became final.

3.  Evidence received at the RO subsequent to the February 
1990 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's left knee was injured during active 
service.  

5.  Competent medical evidence relates current left knee 
disability to trauma during active service.  


CONCLUSIONS OF LAW

1.  The February 1990 rating decision, which denied service 
connection for left knee disability, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for left knee disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, service connection claims for 
the left knee were previously denied in RO rating decisions 
that became final absent further timely appeal.  Pursuant to 
38 U.S.C. § 7105(c), when a claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2001); see also 
VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1989 and February 1990 RO rating decisions consists of 
service medical records (SMRs), VA examination reports and 
outpatient treatment reports, a DD Form 214, and claims and 
statements of the veteran.  Some of these are briefly 
discussed below.

The veteran's service medical records (SMRs) reflect that he 
underwent an orthopedic evaluation of the left knee in 
February 1975 because he had reported that 5 years earlier he 
felt the left knee pop and that it swelled up.  The 
orthopedic examiner elicited a positive Drawer sign, but all 
other tests, including X-rays, were negative for any 
abnormality.  The veteran had full left knee strength, there 
was full quad girth, and left knee range of motion was full 
and painless.  He was deemed medically qualified and was 
accepted for service.  A February 1975 report of medical 
examination contains no notation of any left knee disorder 
and reflects that the examiner found the lower extremities to 
be normal.  

An SMR notes that the veteran fell on the left knee in August 
1977 and had pain and swelling that was treated with an ace 
wrap and a warm soak.  He mentioned that he had hurt his knee 
running in 1969.  In October 1978, he was treated for a 
possible lateral meniscus tear.  He complained of left knee 
pain after playing basketball in August 1979 and mentioned 
that he had left knee pain about 5 years earlier.  The 
examiner noted that the left knee was swollen.  He was 
restricted from sports for a short time and there was no 
further complaint.  He twisted the left knee while running in 
September 1984.  In October 1984, he tore a right knee 
ligament and damaged the right knee's cartilage, requiring 
two right knee surgeries.

In April 1985, the veteran submitted a claim for service 
connection for a right knee condition and in May 1985 he 
requested service connection for the left knee also.  

In August 1985, a VA examiner noted that the veteran had torn 
a left knee ligament prior to active service.  An April 1989 
VA orthopedic clinic report notes one week of left knee pain 
and effusion.  X-rays showed left knee osteophyte formation 
and bi-compartment osteoarthritis.  In June 1989, an 
impression of left leg patellofemoral joint syndrome was 
given.  In August 1989, the RO denied service connection for 
the left knee.  A December 1989 VA orthopedic report notes a 
probable left lateral semilunar cartilage tear and bi-
compartment osteoarthritis of the left knee.  In February 
1990, the RO again denied service connection for the left 
knee.  

The Board must next review the evidence submitted since the 
February 1990 decision to determine whether any of it is new 
and material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since February 1990 includes an August 
1995 medical report from SM&OC (Sports Medicine and 
Orthopaedics Center).  In the report, W. D. Caffrey, M.D., 
notes that the veteran had injured his left knee in 1991 and 
that a current left knee condition was related to that 
earlier injury.  The Board notes at this point that to the 
extent that VA had earlier denied the left knee service 
connection claim based on the premise that any current left 
knee condition preexisted active service, this new medical 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Secretary must therefore reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio, supra.

II.  Service Connection

Where the RO has denied reopening the claim, and the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, then the Board must consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on this matter, and 
whether adjudication will violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, because later SSOCs address the merits of the claim, 
and because the outcome is favorable to the veteran, no 
prejudice will result from the Board's handling of the matter 
at this time.  Moreover, because the outcome is favorable to 
the veteran, it appears that VA's duty to assist the veteran 
in developing this claim has been satisfied, and that VA's 
duty to provide notice concerning what evidence VA intends to 
obtain and what evidence the veteran must submit has also 
been satisfied.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West Supp. 2001)). 

A.  Factual Background

As noted above, in August 1995, Dr. Caffrey felt that a 
current left knee condition was related to a 1991 left knee 
injury.  In May 1996, Dr. Caffrey noted yet another new left 
knee injury, which was described as a "giving way" that had 
occurred the day prior.  The veteran was to return in two 
weeks if the knee still bothered him.  He complained of left 
knee problems at various times during 1997 and 1998.  In 
November 1998, Dr. Caffrey stated that the current left knee 
problem was definitely a recurrence of "his old problem".  
A February 1999 report notes a recent hyperflexion episode.  
The veteran underwent left knee meniscectomy in July 1999.

In November 2000, Dr. Caffrey stated "I do think that the 
fact that he is putting increased stress on his left knee due 
to his having a problem with the right knee, is a significant 
factor in his continued problems with the left knee".  The 
veteran subsequently underwent left knee arthroscopy in 
November 2000. 

In a substantive appeal submitted in November 2000, the 
veteran reported that he had significant right knee trouble 
that caused him to put added weight on the left knee.  He 
felt that the right knee had aggravated the left knee.  

In March 2001, Dr. Caffrey reported "It is likely that ? 
stress from painful right knee has contributed to left knee 
prior degenerative joint disease". 

In July 2001, the RO received additional treatment reports 
from SM&OC.  Among these is a May 1991 report that notes that 
the veteran had injured the left knee when he slipped and the 
knee struck an object.  He had reported pain and swelling and 
that he had previous left knee injuries.  The report notes 
that the veteran wore a brace on the left knee and that X-
rays showed mild degenerative changes.  

In September 2001, the veteran underwent a VA compensation 
and pension examination of the knees.  The examiner noted a 
review of the claims file and noted that the veteran reported 
an in-service knee injury and a 1991 work injury.  The 
examiner found extensive meniscus damage, chondromalacia, and 
degenerative changes.  The examiner said that there was no 
reasonable evidence indicating that the right knee disability 
has caused the left knee to further degenerate and found that 
the left knee "was injured enough in its own right".  

Dr. Caffrey submitted a nexus opinion in December 2001.  Dr. 
Caffrey noted a review of medical records supplied by the 
veteran, which included a pre-service 1975 left knee 
evaluation, which noted a left knee injury 5 years earlier, 
but found no current problem.  Dr. Caffrey then noted a 
"well documented" in-service injury in 1977 with multiple 
treatments and diagnoses of probable arthritis and probable 
meniscus damage.  Dr. Caffrey said "I would state that the 
left knee problem could be exacerbated by having a problem 
with the right knee.  It is clear to me, in any event, that 
the patient suffered an injury in the service, and it is 
clear that this should be a service-connected problem".  

In January 2002, the veteran testified that Dr. Caffrey had 
linked the left knee to the service-connected right knee.  

In January 2002, the veteran's spouse reported that the 
veteran had left knee pain since 1983. 

In February 2002, the veteran underwent a VA compensation and 
pension examination of the left knee.  The examiner noted a 
review of the claim file.  The examiner noted that three 
questions had been posed: (1) whether the left knee 
disability was etiologically related to active service; (2) 
whether the left knee disability represented an injury prior 
to 1975; and, (3) whether the left knee disability was 
aggravated by the service-connected right knee.  The examiner 
rendered a diagnosis of derangement with degenerative joint 
disease and prior meniscus repair.  Concerning the etiology 
of the left knee, the examiner had this to say:

In summary to the case for the questions asked, 
this examiner does not believe it is likely that 
current back and left knee complaints are caused 
by his complaints during the military service of 
his injury to his right knee.  Also this examiner 
is unable to establish a baseline prior to service 
from which to refer the additional damage that the 
veteran may have incurred during surgery.  The 
extensive disease there now obviously was not 
there prior to entry to service.  

In March 2002, the RO asked the examiner for clarification.  
In response the examiner replied that the current left knee 
condition and back condition had not been caused by or 
materially aggravated by the right knee.  The examiner 
explained that a documented separate in-service left knee 
injury and back degeneration were independent of the right 
knee injury.

Subsequently, in April 2002, the RO established service 
connection for the back but determined that no new and 
material evidence had been submitted to reopen the left knee 
claim.  The RO determined that the favorable evidence was 
insufficient to rebut an earlier determination, and therefore 
the RO could not reopen the claim. 

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Because this case involves consideration of whether a left 
knee condition preexisted active service, the Board must 
consider the presumption of soundness at entry.  The 
presumption is found at 38 C.F.R. § 3.304(b), which states 
that the veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  

At the time the veteran entered active service, the left knee 
was thoroughly examined and was found to be fit, except for a 
positive drawer sign.  An examiner checked off the lower 
extremities as being "normal" on the examination report.  
There has been no clear and unmistakable evidence submitted 
that demonstrates that any current left knee injury or 
disease existed prior to active service.  Thus, the current 
left knee diagnosis cannot be attributed to preexisting 
injury.
 
Competent medical opinions relating the current left knee 
disability directly to an active service left knee injury 
have been submitted.  Dr. Caffrey offered a clear link 
between the left knee and a 1977 active service injury in a 
December 2001 written report.  That report appears to be 
based on correct facts and a review of at least some SMRs.  
Although in 1995 Dr. Caffrey attributed the left knee 
condition to a 1991 work injury, after reviewing the 
pertinent records, the doctor changed that opinion.  
Moreover, the documented 1991 left knee work injury cannot be 
the cause of the current condition, as prior X-rays had 
already shown left knee degenerative arthritis and a 
cartilage tear.

In February 2002, a VA examiner reviewed the claims file, 
examined the veteran, and found that the left knee problem 
did not exist prior to active service.  In a March 2002 
addendum opinion, the examiner clarified that the veteran's 
left knee injury was documented in his SMRs.  In both 
February and March 2002, the examiner stressed that the right 
knee did not cause the left knee condition.  That examiner 
did not refute Dr. Caffrey's opinion that the current left 
knee condition was directly related to the in-service knee 
injury.

Thus, the competent medical evidence of record establishes 
that an in-service left knee injury directly caused the 
current left knee disability.  Thus, the claim must be 
granted.  


ORDER

Service connection for left knee disability is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

